Citation Nr: 0526632	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  04-18 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana



THE ISSUE

Entitlement to an effective date earlier than July 14, 2000 
for the grant of a 60 percent rating for lumbosacral strain 
and degenerative disc disease, L5-S1.


REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from September 1978 to October 
1990.

This matter comes now before the Board of Veterans' Appeals 
(Board) from the July 2003 RO rating decision which granted 
an increased, 60 percent, rating for the service-connected 
lumbosacral strain and degenerative disc disease, L5-S1, 
effective from July 14, 2000.  The veteran has challenged the 
assignment of the effective date of the disability rating.  


FINDINGS OF FACT

1.  By February 1991 rating decision, the RO granted service 
connection for lumbosacral strain and assigned a 0 percent 
(non-compensable) rating effective from October 10, 1990.  
The veteran filed a notice of disagreement and a statement of 
the case was issued, but he did not perfect the appeal and 
the February 1991 rating decision therefore became final.

2.  On July 14, 2000, the RO received the veteran's claim for 
an increase in a noncompensable rating assigned for his 
service-connected lumbosacral strain.  

3.  It is not factually ascertainable that the service-
connected lumbosacral strain and degenerative disc disease, 
L5-S1, increased to a compensable level on any date within 
the year preceding the July 14, 2000 claim for an increased 
(compensable) rating.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 14, 2000 
for a compensable rating for lumbosacral strain and 
degenerative disc disease, L5-S1, have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)) was signed into law.  The VCAA imposes 
additional obligations on VA in terms of its duty to notify 
and assist claimants.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that a VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim; that VA will seek to provide; and 
that the claimant is expected to provide.  

By rating decision dated in July 2003, the veteran was 
granted the benefits for which he applied.  The record 
reflects that in July 2000, the veteran filed a claim for an 
increased (compensable) rating for his service-connected low 
back disability.  By July 2003 rating decision, the RO 
granted a 60 percent rating for lumbosacral strain and 
degenerative disc disease, L5-S1.  The current issue before 
the Board addresses the effective date of the rating assigned 
for his service-connected low back disability.  

In light of the fact that the RO issued the veteran the 
requisite VCAA notice in March 2003, the RO is not required 
to send another VCAA notice concerning the additional issue 
of the effective date of the disability rating assigned for 
his service-connected low back disability.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003) (where VA receives a notice of 
disagreement (that raises a new issue) in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, 38 U.S.C.A. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue).  See also 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).
No prejudice has inured to the veteran, as VA made efforts to 
notify and to assist him with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the more general 
notice of the need for any evidence in the veteran's 
possession, as shown by the March 2003 correspondence, the 
December 2001 statement of the case, the January 2003 Board 
remand, the May 2003 supplemental statement of the case, and 
the March 2004 statement of the case.  Any defect with regard 
to the timing and content of the notices to the veteran was 
harmless because of the thorough and informative notices 
provided throughout the adjudication of the claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its "duty to notify" the veteran.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

With regard to records, the veteran has provided copies of 
private treatment records pertaining to his low back 
disability and has provided copies of employment records.  He 
has not, however, cited any additional records in support of 
his claim that need to be obtained.  With regard to a VA 
examination, the record reflects that the veteran underwent 
VA examinations in August 200 and March 2003 to evaluate the 
severity of his service-connected low back disability.  
Because this is a claim for an earlier effective date, which 
is essentially based on a retrospective review of the claims 
file, an additional VA examination, to evaluate the current 
severity of the service-connected low back disability, is not 
warranted or necessary.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  The effective date of an award 
of increased compensation shall be the earliest as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA's receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Harper v. Brown, 10 Vet. App. 125 (1997).  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  Harper v. Brown, 10 Vet App 125, 126 (1997).  Thus, 
three possible dates may be assigned depending on the facts 
of the case:

(1) if an increase in disability occurs after the claim 
is filed, the date that the increase is shown to have 
occurred (date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes the claim by a 
year or less, the date that the increase is shown to 
have occurred (factually ascertainable) (38 C.F.R. 
§ 3.400(o)(2)); 

(3) if an increase in disability precedes the claim by 
more than a year, the date that the claim is received 
(date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.  

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  38 
C.F.R. §§ 3.155, 3.400(o)(2).

The veteran contends that his entitlement to the compensable 
disability rating assigned for his service-connected low back 
disability should be effective from October 1990, the date of 
his discharge from service.  He contends that service 
connection for degenerative disc disease, L5-S1, (which was 
granted by the RO, effective July 14, 2000, and included as 
part of the service-connected low back disability) should 
have been in effect since October 1990, claiming that his 
lumbosacral strain was incurred in service at the same time 
as the degenerative disc disease, L5-S1.  

By February 1991 rating decision, the RO granted service 
connection for lumbosacral strain and assigned a 0 percent 
(non-compensable) rating effective from October 10, 1990.  
The veteran was informed of that rating decision, he filed a 
timely notice of disagreement, and the RO issued a statement 
of the case.  The statement of the case advised the veteran 
of the necessity of filing a timely substantive appeal in 
order to perfect and continue his appeal.  In June 1992, the 
veteran requested a 60 day extension in order to perfect his 
appeal.  By letter dated in July 1992, the RO advised the 
veteran that his request for a 60 day extension had been 
granted.  He was also advised that his appellate rights would 
expire on January 14, 1993.  The veteran did not, however, 
file a substantive appeal and did not perfect his appeal; the 
February 2001 rating decision therefore became final.  

As the February 1991 RO rating decision is final, the 
effective date for any increased (compensable) rating can 
only be determined in relation to a subsequent claim for an 
increased rating.  

The record reflects that the veteran's claim for an increased 
(compensable) rating for the service-connected lumbosacral 
strain was received by the RO on July 14, 2000.  Received by 
the RO in June 2001 was the veteran's claim for service 
connection for a herniated disc.  Based on the findings on a 
VA examination in August 2000, a December 2001 rating 
decision granted a 10 percent rating for lumbosacral strain, 
effective from July 14, 2000.  Based on the findings of 
another VA examination in March 2003, the RO granted service 
connection for degenerative disc disease of L5-S1, included 
that as part of the service-connected low back disability, 
and then granted a 20 percent rating for lumbosacral strain 
and degenerative disc disease, L5-S1, effective from July 14, 
2000.  Finally, in July 2003, based on additional evidence 
received from the veteran, the RO granted a 60 percent rating 
for the service-connected lumbosacral strain and degenerative 
disc disease, L5-S1, also effective from July 14, 2000.  

The effective date assigned by the RO, July 14, 2000, is the 
date of VA receipt of the veteran's claim for an increased 
(compensable) claim.  Thus, since no claim for an increased 
(compensable) rating was received prior to July 14, 2000, 
there is no basis for assigning an effective date earlier 
than July 14, 2000.

The remaining question in this case is whether the medical 
evidence of record supports the assignment of a 60 percent 
evaluation in the year preceding the date of the claim, July 
14, 1999 to July 14, 2000.  The evidence does not support 
such an earlier assigned date.  

The record reflects that in support of his claim the veteran 
has submitted employment records showing that from July 1999 
to July 2000 he had approximately 60 days of various types of 
annual, sick and family leave.  He has not, however, cited 
any specific treatment records or reports from that period 
that would show the severity of his service-connected low 
back disability, at that time limited to lumbosacral strain.  

In one letter dated in May 2002, Dr. Carter Boyd reported he 
had been treating the veteran since September 2000 for low 
back problems.  In another letter dated in October 2003, Dr. 
Boyd indicated that he started treating the veteran for low 
back syndrome in 1999.  However, these documents do not 
provide information from which the Board can conclude that it 
was factually ascertainable that an increase in disability 
had occurred within one year before the claim was filed in 
July 2000.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o).  

Subsequent evidence, starting with the VA examination in 
August 2000, however,  shows that the veteran's low back 
disability had clearly increased in severity to a compensable 
level, however these records do not provide any basis for the 
assignment of an earlier effective date.

The veteran has essentially contends that his low back 
disability increased in severity many years before he filed 
the claim for an increase in July 2000.  Even if this were 
true, it would not support an earlier effective date for an 
increased (compensable) rating, in light of the legal 
authority on finality of decisions and effective dates for 
increased ratings.  Under the circumstances, the effective 
date for the increased rating, from 0 percent to 60 percent, 
for a low back disability may be no earlier than the July 14, 
2000 claim for an increased (compensable) rating.  The RO has 
already assigned that effective date and there is no basis 
for an earlier one.

The preponderance of the evidence is against the veteran's 
claim for an earlier effective date for an increased 
(compensable) rating for the service-connected lumbosacral 
strain and degenerative disc disease, L5-S1.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Entitlement to an effective date earlier than June 14, 2000 
for the grant of a 60 percent rating for lumbosacral strain 
and degenerative disc disease, L5-S1, is denied.


	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


